Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. To the extent that applicant writes… securing the inner fork members/arms to the multi-pin connector includes initially providing the inner fork members/arms against the surface stationary relative to the socket. (in Claim 7 and …including …squeezing the forks together and moving the inner and outer fork members relative to one another while maintaining the outer fork members pressed against the surface stationary relative to the socket (Cf Claim 8 the language Is not understood Claims 7 and 8 and therefore Claims 7 and 8 are held to be unclear, vague and indefinite. Applicant is requested to carefully explain what the language…initially pressing the inner fork members against the surface stationary relative to the socket. Where is the “surface” (in each of Claims 7 and 8) that applicant is claiming? What “surface” is “relative to the socket”?
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Pat. No. 5,479,669); hereinafter Chen.
Chen teaches a multi-purpose tool for an IC including a left portion, a right portion and an intermediate portion that is between the left and right portions, a pair of inner arms each pivotally connected with an upper end of the left portion and the right portion, and a pair of outer arms each pivotally connected with an upper end of the left portion and the right portion wherein the tool can be used to disengage an IC from a seat. (Cf. abstract). Additionally Chen teaches a multi-purpose tool including a body (10), a pair of inner arms (20) and a pair of outer arms (30). The body (10) includes a left portion (11), a right portion (13) and an intermediate portion (12), The left portion (11), the right portion (13) and the intermediate portion (12) are joined together by an upper bolt (41) and a lower bolt (42). When it is required to disengage an IC (100) from a seat (200) hooks (91) of the outer arms (30) contact the bottom of the IC (100) and . 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Harden, Jr. et al (Pat. No. 5,473,816) (of record); hereinafter Harden Jr et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P.D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729